Felton, Chief Judge.
The petition in this action prays, in addition to punitive damages, that the defendant assignee of the plaintiff’s husband’s furniture purchase contract “be restrained and enjoined from continuing its said harrassing tactics against her” in the attempt to collect from her the debt of her husband, who allegedly had deserted her. The trial court granted a temporary injunction as follows: “It is further ordered that the defendant is hereby restrained and enjoined from molesting, threatening, telephoning, visiting or otherwise interfering with the plaintiff and her two (2) minor children until further order of this court. This shall not prevent defendant from writing plaintiff.” The petition is not for a declaratory judgment; therefore the prayer for the injunction would not be an interlocutory device until a decision on the merits of the petition. The case is, therefore, of the class of which the Supreme Court has exclusive jurisdiction and it is, accordingly, transferred to that court.

Transferred to the Supreme Court.


Eberhardt and Whitman, JJ., concur.